DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 13-15, 17, 19-22, and 28-29 are examined in this office action of which claims  13-15, 17, 19, 21-22, and 26 are amended, claims 16, 18, and 23-25 are canceled, and claims 28-29 are new in the reply dated 1/11/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17, 19-22 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the component region" in step d).  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “at least one region of a component” this implies that there can be many regions of the component and therefore it is unclear as to which “component region” is being referred to in this case. Claims 14-15, 17, 19-22, and 28-29 are also rejected as they depend from claim 13 and do not solve the above issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17, 19, 21, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0312821 A1 of DeFelice.
As to claim 13, DeFelice discloses a system and process that relates to additive manufacturing (DeFelice, paragraph [0001]). DeFelice discloses sintering a layer of the feed material to form a cross-section of the part (DeFelice, paragraph [0055]; thereby additively producing at least one region of a component). 
DeFelice discloses where a layer of powdered material is laid down by a roller on the build tray (i.e. build platform) in the area of the build chamber (i.e. buildup and joining zone) (DeFelice, paragraph [0055]; see also Fig 3). 
DeFelice’s disclosure of a laser adapted to sinter a layer of the feed material to form a cross-section of the part (DeFelice, paragraph [0055]; see also Fig 3) meets the claim limitations as sintering a layer of a cross-section of a part would be solidifying less than an entire area and thereby be “local” as opposed to broad solidification. Further, by forming a cross-section of a part, this constitutes selective irradiation in accordance with a predetermined exposure strategy as this is how an AM part is formed.
DeFelice’s disclosure of the build tray is lowered by the actuator (e.g., build piston) by a certain distance and the laser sintering process is repeated (DeFelice, paragraph [0055]; see also Fig 3) meets the claim limitations as DeFelice discloses lowering the build platform by a specified thickness and repeating this process, thus there would be multiple layers created and multiple instances of lowering.
DeFelice discloses the laser sintering process is repeated (DeFelice, paragraph [0055]; see also Fig 3). DeFelice discloses that an additive manufacturing apparatus being configured to fabricate said part layer-by-layer on said build tray (DeFelice, claim 22). As such, DeFelice discloses where the steps of depositing a powder layer, solidifying the material to form a component layer, lowering the build platform, and repeating these steps to form a finished part, thereby meeting the claim limitations.
DeFelice discloses an inspection controller, configured to first probe a layer of material in its entirety, by identifying all the defects that may be present in the layer and saving the location of each of the defects that are detected into the storage unit and after inspection of the entire layer via the tool finishes, the inspection controller may verify the presence of defects using the inspection tool (DeFelice, paragraph [0053]). This inspection controller and associated inspection tool meets the limitation of a monitoring system as the controller and tool as by probing and finding defects, it is ascertaining and evaluating a result of the laser sintering step, thereby meeting the claim limitations. 
The “at least one intermediate correction step e)” is a contingent limitation as it is only required to be performed when “the evaluation determines a surface defect of the component layer formed in step b), a remelting to even out the surface defect or a mechanical removal of excess material of the surface defect is performed.” This means that the intermediate correction step is only required when a defect is discovered by the monitoring system and therefore the broadest reasonable interpretation of the claim only requires the monitoring system ascertaining and evaluating a result of one of the step b), see MPEP 2111.04(II) concerning contingent limitations.
Nevertheless, DeFelice discloses that once there is confirmation that a defect is present, the defect is removed or the entire layer is removed and upon the remove process being completed, either the gap is re-filled or a new replacement layer is deposited, added or welded by the tool (DeFelice, paragraph [0052]). By removing a defect, DeFelice is disclosing the  removal of excess material as a defect can contain excess material and by removing the defect, any excess material would also be removed. DeFelice discloses that the inspection program performs another inspection of the layer of material to check that the correction eliminated the defect and If the defect still remains or other defects arise, then the system  performs the removal and re-fill process again until no defects are detected (DeFelice, paragraph [0052]; thus meeting the claim limitation of following the intermediate correction step, the monitoring system evaluating the result of the intermediate correction step as well as repeating the intermediate correction step if the ascertained result still deviates unacceptably). DeFelice discloses that once the layer of material is free of defects, the build process continues with fabricating the next layer of the part (DeFelice, paragraph [0052]). 

As to claim 14, DeFelice discloses an inspection controller, configured to first probe a layer of material in its entirety, by identifying all the defects that may be present in the layer and saving the location of each of the defects that are detected into the storage unit and after inspection of the entire layer via the tool finishes, the inspection controller may verify the presence of defects using the inspection tool (DeFelice, paragraph [0053]; by inspecting the layer in its entirety, DeFelice is inspecting the component layer for process deviations i.e. defects thereby meeting the claim limitations). 

As to claim 15, this is a further definition of the monitoring system in claim 14. This limitation is an optional limitation as claim 14 notes that the monitoring system also includes examination of the powder layer or at least one component layer to check for process deviations (emphasis added), see MPEP § 2111.04(II). Therefore, claim 15 likewise only requires examination of the powder layer or the component layer, and claim 15 does not further limit the examination of the component layer. As DeFelice discloses an inspection controller, configured to first probe a layer of material in its entirety, by identifying all the defects that may be present in the layer and saving the location of each of the defects that are detected into the storage unit and after inspection of the entire layer via the tool finishes, the inspection controller may verify the presence of defects using the inspection tool (DeFelice, paragraph [0053]), DeFelice is disclosing inspecting the component layer for process deviations i.e. defects thereby meeting the claim limitations of claim 14 and 15. 

As to claim 17, DeFelice discloses that once a defect is detected, the AM part may be scrapped (DeFelice, paragraph [0030]; meeting the claim limitation of the deviation of the ascertained result from the result specified for the respective step being evaluated as if a part is scrapped, then the defect is not possible to eliminate).

As to claim 19, DeFelice discloses where the monitoring system (or inspection tool as DeFelice terms it) is an eddy current probe, acoustic (e.g. ultrasonic), spectroscope, and digital camera (DeFelice, Paragraph [0027]; where a digital camera would meet the limitation of a powder bed monitoring device). DeFelice also discloses where the sensors of the inspection tool can be remote field testing probes, magnetic flux leakage tools, magnetic particle inspection tools, and alternating current field measurement tools and in other embodiments, the inspection tool may provide spectral testing, such as visual imaging, non-visual imaging, spectroscopy, x-ray imaging, magnetic resonance imaging, or the like (DeFelice, paragraph [0042]).

As to claim 21, DeFelice discloses where the inspection technologies may use the design files (e.g., 3D model, CAD file, STL file, g-code, etc.) for fabricating the part to aid in the interpretation of inspection data (DeFelice, paragraph [0032]). This meets the claim limitation as design files are master models that are being used to interpret the inspection data, i.e. determining if there is a flaw. As these are electronic computer files they are necessarily stored in a data storage and DeFelice discloses where the apparatus has a storage unit (DeFelice, paragraph [0040]).

As to claim 28, DeFelice discloses where the eddy current probe is moved precisely over a recently deposited layer in a scanning pattern to seek response signal deviations that indicate some issue with material continuity (pores, cracks, or kissing bonds) (DeFelice, paragraph [0026]; where kissing bonds are material defects and cracks meets the limitation of process deviations such as cracking).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0312821 A1 of DeFelice in view of Radiography, Metals Handbook Desk Edition, 2nd ed., Edited By Joseph R. Davis, ASM International, 1998, p 1292–1302, hereinafter Davis.
As to claim 20, DeFelice also discloses where the sensors of the inspection tool can be remote field testing probes, magnetic flux leakage tools, magnetic particle inspection tools, and alternating current field measurement tools and in other embodiments, the inspection tool may provide spectral testing, such as visual imaging, non-visual imaging, spectroscopy, x-ray imaging, magnetic resonance imaging, or the like (DeFelice, paragraph [0042]).
However, DeFelice does not explicitly disclose using computer tomography.
Davis is the ASM Metals Handbook Desk Edition relating to nondestructive testing and radiography (Davis, Title). Davis teaches that radiography is a nondestructive-inspection method that is based on differential absorption of penetrating radiation--either electromagnetic radiation of very short wavelength or particulate radiation--by the part or test piece (object) being inspected (Davis, pg. 1292, left column, first paragraph). Davis teaches x-ray computed tomography has many of the same benefits and limitations as film and real-time radiography (Davis, pg. 1298, right column, second paragraph in Computed Tomography). Davis teaches that radiography (i.e. traditional x-rays) compresses the structural information from a three-dimensional volume into a two-dimensional image which allows a relatively large volume to be interrogated and represented in a single image but this limits the information and reduces the sensitivity to small variations (Davis, pg. 1298, right column, second paragraph in Computed Tomography). Davis teaches that in contrast the CT (computer tomography) method provides sufficient information to localize a feature variations (Davis, pg. 1298, right column, second paragraph in Computed Tomography).
As DeFelice and Davis both relate to nondestructive testing of metal parts and DeFelice already teaches using x-rays to detect defects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute x-ray computerized tomography as taught by Davis into the method disclosed by DeFelice thereby the x-ray computerized tomography would provide sufficient information to localize a feature variations (Davis, pg. 1298, right column, second paragraph in Computed Tomography).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0312821 A1 of DeFelice in view of US 2015/0323318 A1 of Hess.
As to claim 22, DeFelice discloses a system and process that relates to additive manufacturing (DeFelice, paragraph [0001]). DeFelice discloses sintering a layer of the feed material to form a cross-section of the part (DeFelice, paragraph [0055]; thereby additively producing at least one region of a component). 
However, DeFelice does not explicitly disclose where the component is a turbomachine component.
Hess relates to a method for producing at least one component region of a component (Hess, abstract). Hess teaches that this method involves application of a powdered component material to a component platform in an area of a build-up and joining zone of the component platform, fusion and/or sintering of the powdered component material by supplying energy by a high-energy beam in the area of the build-up and joining zone to form a component layer, and lowering the platform and repeating the steps to complete the component region (Hess, claim 12). Hess teaches using a camera system wherein a stereoscopic image of a region of the component layer is producible by the camera system for three-dimensional detection of the region of the component layer (Hess, claim 1). Hess teaches that this system is useful in detecting changes which are suspected of causing structural defects (Hess, paragraph [0006]). Hess teaches that this method is suitable in particular for producing components for compressors or turbines of gas turbines, for example, baffles or blades on aircraft engines (Hess, paragraph [0009]; thus meeting the claim limitation as a turbine blade of an aircraft engine is a turbomachine component).
As DeFelice broadly discloses making parts and DeFelice and Hess both relate to similar additive manufacturing methods where the part is inspected during production, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an aircraft turbine blade i.e. a turbomachine part as taught by Hess into the method disclosed by DeFelice thereby combining prior art elements according to known methods to yield predictable results as it is well known in the art that additive manufacturing can be used to make essentially any size, shape, and type of part and an AM method involving testing the part during production would be particularly suited to producing an expensive part such as a turbine blade where defects could cause catastrophic failures of the overall machine. As additive manufacturing of turbine blades is well known in the art, a person of ordinary skill would have reasonable belief of that combining these references would have been predictable, see MPEP 2143(I)(A).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0312821 A1 of DeFelice in view of US 2018/0071987 A1 of Tsumuraya with evidentiary reference to the Oxford English online dictionary definition of “interrupt”.
As to claim 29, DeFelice discloses the method of claim 13 as shown above, but does not explicitly disclose where the layer-by-layer manufacturing method is interrupted in response to a specified number of repetitions of the intermediate correction step e) in question being reached or exceeded.
Oxford teaches that the meaning of interrupt is to stop the continuous progress of an activity or process (Oxford English Dictionary definition of “interrupt”).
Tsumuraya relates to the same field of endeavor as an apparatus for manufacturing a three dimensional shaped object, and to a method for manufacturing a structure as well as testing for defects during production and correcting them (Tsumuraya, paragraph [0001]). Tsumuraya teaches that when an error or a defect of a level that is capable of being corrected is present in the solidified layer, then a decision is reached by the decision unit to perform forming and manufacturing of the next layer after having performed correction processing upon this solidified layer and after correction, another inspection is performed and according to the decision result in this decision process, the manufacturing apparatus then either performs forming and manufacturing of the next layer, or performs correction processing for a second time (Tsumuraya, paragraph [0066]). Tsumuraya teaches if the result of the analysis by the analysis unit is that an error or a defect of a level that cannot be corrected is present in the solidified layer, then a decision is reached by the decision unit to stop the additive manufacturing of this three dimensional shaped object (Tsumuraya, paragraph [0066]). Thus, Tsumuraya discloses repetitions of the intermediate correction step as well as manufacturing being interrupted as interrupt means stopping the continuous progress of a process. Tsumuraya teaches that by repeatedly performing the processes described above, the manufacturing apparatus manufactures a three dimensional shaped object in which a plurality of solidified layers in which no serious errors or defects are included are built up together (Tsumuraya, paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute repeated inspections and corrections of errors or defects followed by interrupting the manufacture if the level of error cannot be corrected as taught by Tsumuraya into the method of additive manufacturing disclosed by DeFelice thereby manufacturing a three dimensional shaped object in which a plurality of solidified layers in which no serious errors or defects are included (Tsumuraya, paragraph [0066]). Further, as Tsumuraya discloses both iterative correction of layers of a part as well as terminating the building of a part, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate production after a number of repetitions as it would be obvious that the error is not correctable and this would be cost effective by reducing the amount of time spent attempting to correct the part which cannot be corrected. 

Response to Arguments
	Applicant’s amendments have cured most 112(b) issues, resulting in those rejections being withdrawn. However, claim 13 still includes the recitation "the component region" in step d) which lacks antecedent basis. Therefore that rejection is maintained.

	With respect to the 102 rejection, applicant argues that DeFelice teaches scrapping the part or excising the defect or entire layer when there is a defect while the instant claims require remelting or mechanical removal of the excess of material (Applicant’s remarks, pg. 6, second and third paragraph). 
However, as noted in the rejection above, this is a contingent limitation and therefore the broadest reasonable interpretation does not require this limitation, see MPEP 2111.04(II) concerning contingent limitations. Further, as DeFelice discloses excising the defect, that would result in mechanical removal of the excess material of the surface defect. As this method claim is open, whether this process removes other material is not pertinent to meeting the claim limitation. As the removal of the defect would result in the removal of any excess of material of the defect, the claim limitation is met and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733